Campbell, J.
Complainant was awarded a decree of' divorce against respondent for cruelty, but no alimony was-granted her. Both parties appeal.
Ve are not disposed to disturb the decree. The cruelty-was made out, but there were circumstances which indicate-that while in no way excusing respondent, they may fairly be considered as lessening the degree of suffering in mind, which usually attends such injuries as complainant received.. They also show that she has received a considerable amount, of property, not very disproportionate to what would be-given her if she had received nothing and were now granted alimony. We are satisfied that the circuit judge, who was-in a position to understand the merits of the witnesses, has-probably done substantial justice.
*505The decree must be affirmed, respondent paying taxable costs and disbursements as in ordinary causes.
The other Justices concurred.